Citation Nr: 9908850	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-00 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 13, 1968 to November 13, 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating action of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran submitted a notice of disagreement 
(NOD) in June 1994.  In correspondence dated in April 1995, 
the veteran requested a personal hearing at the RO.  He 
testified at a hearing in June 1995 and a transcript of that 
hearing is of record.  In an August 1995 decision, the 
Hearing Officer continued the denial of the claim of service 
connection.  The RO issued a statement of the case (SOC) in 
November 1995.  The veteran's substantive appeal was received 
in December 1995.  

In March 1998, the veteran requested that he be afforded 
another hearing at the RO.  That hearing was held in April 
1998; a transcript is of record.  

In April 1993, the veteran submitted a claim for service 
connection for "memory loss."  The claim has not been 
adjudicated and it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is not shown to have had combat with the 
enemy in connection with his military service and his claim 
that he did is not credible.

3.  The veteran was not homosexually raped in service; his 
verified homosexual experience was consensual.  

4.  There is no credible evidence of record that the 
veteran's other claimed stressful experiences, consisting of 
loud noises, duty cleaning coffins, and experiences related 
to the in-service psychiatric hospitalization occurred and 
his claims that they occurred are not credible.  

5.  The veteran was mugged in service but the preponderance 
of the medical evidence does not establish that it caused 
PTSD.


CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. 1110, 5107 (West 1991); 38 C.F.R. 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is suffering PTSD as a result of 
stressful experiences during service.  He cites two incidents 
as particularly stressful:  having been mugged and beaten 
while ashore and later sexually abused aboard ship.  Other 
stressful events include being struck by a car, treatment in 
a locked psychiatric ward prior to separation from service, 
memories of sirens and drills and duty cleaning coffins.  

A careful review of the service medical records shows that in 
July 1968, the veteran was walking along the street and was 
struck in the face by an unknown assailant.  Hospital reports 
noted that he had lost consciousness and passed out several 
more times after awakening.  He was diagnosed as having a 
cerebral concussion.  In August 1968, he was struck on the 
right cheek by a fist and complained of dizziness.  Later 
that month, the veteran was referred for a psychiatric 
evaluation at which time it was noted that he had suffered 
two concussions within the past 45 days.  At that time, his 
history was also considered significant for recent 
participation in a consensual homosexual encounter.  Given 
that the encounter had occurred so soon after the 
concussions, it was recommended that the veteran be admitted 
in order to evaluate his ability to be held responsible for 
his behavior.  The admitting diagnosis was that of organic 
brain disease, secondary to trauma.  During the course of 
hospitalization, the veteran reported that he had passively 
engaged in a homosexual act because he was broke and the 
active partner offered him money.  He was discharged from the 
hospital in October 1968 at which time the diagnosis was that 
of emotionally unstable reaction, as manifested by poor 
judgment under stress, fluctuating emotional attitudes, 
poorly controlled hostility and anxiety.  It was recommended 
that the veteran be given an administrative discharge as 
unsuitable, using the noted diagnosis.  The report of a 
November 1968 separation examination noted normal clinical 
evaluations of all systems, including psychiatric.  

A review of the veteran's Form DD 214 notes that he had no 
foreign service and received no decorations, medals, badges 
or citations.  The reason for separation was noted to be 
"unfitness."

In a January 1993, the Social Security Administration (SSA) 
determined that the veteran was disabled for that agency's 
purposes, effective November 1991.  In the SSA decision, it 
was determined that the veteran suffered from a back disorder 
which could reasonably be expected to produce severe pain as 
alleged by the veteran.  It was further noted that the 
veteran had been treated for depression and anxiety which he 
had "developed due to his pain and inability to cope with 
the limitation the [back] pain ha[d] imposed on him."  

In April 1993, the veteran filed his original claim for 
service connection for "memory loss."

Post-service medical records include reports and statements 
from private and VA physicians.  In a June 1992 letter to an 
attorney pursuing the veteran's claim for Social Security 
disability benefits, a private clinical psychologist reported 
that he had been treating the veteran since April 1992 for 
complaints of anxiety and depression related to back problems 
which had occurred on his job.  

In an October 1992 letter, the psychologist noted that the 
veteran's anxiety and depression appeared to be a reaction to 
his back injury and his response to it, as well as his 
inability to plan for the future.  The current diagnoses were 
considered to be dependent personality and PTSD.  

In a May 1993 letter from that same psychologist to a state 
insurance fund, it was noted that the veteran had originally 
appeared for treatment as the result of emotional and 
physical distress related to a work-related back injury and 
problems of anxiety and irritability related to his marital 
situation.  The psychologist noted that the depression and 
anxiety were initially diagnosed as part of a PTSD syndrome 
and treatment was initiated.  During the course of that 
treatment, the psychologist became aware that the veteran had 
been diagnosed as having organic personality disorder and 
atypical affective disorder and those diagnoses were added to 
those already considered.  

In a November 1993 letter to VA, the psychologist noted that 
symptoms presented by the veteran had become more clearly 
defined as the result of organic trauma.  The psychologist 
noted that the veteran had been beaten in service and 
hospitalized for psychiatric observation prior to discharge.  
It was that psychologist's opinion that the veteran was 
suffering from organic brain syndrome, related to head trauma 
suffered in service.  

The veteran presented to a VA psychiatric examination in 
December 1992 at which time he reported that he had 
experienced several problems during service, including "some 
kind of" brain injury.  Following mental status examination, 
the examiner noted that the veteran presented with a long 
history of "what appear[ed]" to be some organic changes 
secondary to previous possible brain injuries and now with 
the onset of an affective disorder, a continuing problem in 
concentrating and attention span.  The diagnoses included 
atypical affective disorder and organic personality disorder.  

In a November 1995 chart notation, a VA psychologist who was 
evaluating the veteran for complaints of difficulties with 
sexual performance noted that the veteran had been distressed 
by symptoms "suggestive of" PTSD.  The veteran offered a 
"vague history" of his military service, but recalled 
participating in drills for combat duty.  The veteran was 
referred for further testing in order to obtain clarification 
and verification of the his current diagnostic status.

During January 1996 and February 1996, the veteran was 
afforded an extensive VA neuropyschological examination.  The 
examiner noted that the history, as provided by the veteran, 
was punctuated by his lapses of memory for detail and may not 
be an inclusive and reliable account.  The veteran recounted 
his experiences, specifically citing two concussions 
sustained while in service and his extensive hospitalization 
prior to discharge.  The examiner noted that the veteran had 
a "significant" history of polysubstance abuse.

Following extensive testing and interviews with the veteran, 
the examiner noted that the test results suggested evidence 
of diffuse cortical impairment.  While the veteran had a 
history of closed head injury, the testing results did not 
indicate an acute status (and the overall pattern was not 
considered typical of that usually produced in head trauma).  
Further, given the veteran's extensive history of 
polysubstance and alcohol abuse, the contributions of the 
latter could not be overlooked in terms of potential for 
diffuse brain damage.  The following diagnoses were noted:  
polysubstance dependence, in remission, dysthymic disorder, 
personality disorder, not otherwise specified, with 
narcissistic, dependent and passive-aggressive traits.  

The veteran was afforded a VA psychiatric examination in 
September 1996 at which time he reported that he suffered 
PTSD as a result of muggings and a homosexual rape during 
service.  The veteran also reported that, subsequent to 
service, he was involved in a motor vehicle accident and had 
suffered another "significant" head injury.  The examiner 
noted that the veteran showed "what appear[ed]" to be 
official documentation of an award of a Bronze Star for 
service in Vietnam, although he had no recollection of that 
service.  Following mental status examination, the diagnoses 
included rule out organic brain disorder and status-post 
numerous head injuries.  

In a May 1997 letter, the VA staff psychologist who had 
conducted the January 1996 testing noted that the veteran 
suffered PTSD, related to his military service.  The 
psychologist noted several incidents cited by the veteran:  
"head traumas from at least two muggings and being 
homosexually raped by several of his fellow shipmates."  In 
an April 1998 letter to the veteran's representative, the 
psychologist who had conducted that examination noted that it 
appeared that the veteran did have symptoms associated with 
PTSD, centered around his "reported and documented assaults 
while in service."  The diagnosis was that of PTSD, chronic 
with delayed onset.  

The veteran was afforded a VA psychiatric examination in June 
1998, which included a review of the claims folder and 
examination of the veteran.  The veteran related that the 
most memorable events were the instances in which he was 
mugged and homosexually assaulted aboard ship.  He stated 
that he had told a corpsman and chaplain about the sexual 
assault; however, he was not sure when he reported it and did 
not know if a record had been made.  The veteran further 
indicated that he did not recall much of his time in service 
and was unsure of whether he was ever in Vietnam.  He 
reported a history multiple substance abuse following 
service.  

Following mental status examination, the examiner observed 
that the veteran did describe problems secondary to things 
that occurred while he was in service, but did not meet the 
DSM-IV criteria for PTSD.  He was noted to be goal directed 
in his answers during the interview and was unable to give 
even general details on several occasions when asked to do 
so.  The examiner then addressed the discrepancy in diagnoses 
offered by VA examiners and agreed with those VA examination 
reports (December 1992 and September 1997) which found that 
the veteran did not have PTSD.  Regarding the April 1998 
letter from the VA psychologist who had conducted the 
neuropsychological testing and later offered the diagnosis of 
PTSD, this examiner commented that even that psychologist had 
agreed that the veteran did not have PTSD, based on the 
earlier testing.  The current diagnoses were adjustment 
disorder, unspecified, depressive disorder, NOS, cannabis 
abuse in partial remission and personality disorder, NOS.

During the course of this appeal, the veteran was afforded 
two hearings at the RO.  At the June 1995 hearing, the 
veteran testified that he did not recall much about service.  
He testified that he cleaned coffins prior to loading them on 
ships and was locked up for 30 days prior to discharge, 
although he does not know the reason.  He further testified 
that he remembered only alarms and sirens going off, cleaning 
coffins and being locked on a psychiatric ward.  At the April 
1998 hearing, the veteran again testified that he did not 
recall much from service.  He did recall being mugged and hit 
in the face and testified that he continued to relive that 
experience.  He further testified that he was homosexually 
raped during service and told only a chaplain and medical 
corpsman about the experience.  Additionally, he testified 
that he had been struck by a car during service.  

In a June 1995 letter, the veteran's mother reported that, 
prior to service, the veteran had been an easy-going person 
and she had noticed a marked change in his personality since 
service.  

The RO has made attempts to verify those stressful events 
cited by the veteran.  In a July 1993 statement, the veteran 
reported that he did not remember dates.  He reiterated his 
assertion that the stressful events were those in which he 
was mugged and then hospitalized "on a mental ward" prior 
to separation.  He indicated that he had memory losses and it 
was difficult to recall dates or events.  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. 5107(a).  
There is medical evidence of PTSD due to incidents described 
by the veteran, which are presumed credible for determining 
well groundedness. Cohen v. Brown, 10 Vet. App. 128 (1997).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
5107(a).  The Board is satisfied that all available relevant 
evidence has been obtained regarding the veteran's claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. 5107(a)

Although the veteran's claim is well-grounded, service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. 3.304(f).  In determining whether service connection 
is warranted for a disability, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that the veteran is not shown to have 
received any awards or decorations for valor, combat 
experience or combat injuries or to have other evidence even 
suggesting that he had actual combat with the enemy.  Indeed, 
the veteran does not contend that he served in combat.  
Although he presented to one VA examination with "official-
looking" documentation that he received a Bronze Star for 
service in Vietnam, the record does not corroborate that 
assertion.  The DD 214 shows no foreign service and no 
awards.  Where the veteran did not serve in combat or the 
stressor is not related to combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the veteran's testimony 
as to the occurrence of the claimed stressor.  38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d); West v. Brown, 7 Vet. App. 70 
(1994).  Thus, it is necessary to address the matter of 
whether there is sufficient corroboration of the claimed 
stressors in this case. 

The veteran has cited several incidents as potential 
stressors:  a mugging; homosexual assault; car accident; 
cleaning coffins; hearing guns and sirens going off and 
experiences related to being held on a locked psychiatric 
ward.  He has also indicated, on several occasions, that he 
had little recollection of service events and can't recall 
specific dates.  The veteran's lack of recall was also noted 
by several examiners.  Service medical records confirm 
treatment following a purported mugging, the veteran's report 
of passive participation in a homosexual encounter and 
neuropsychiatric hospitalization prior to discharge from 
service.  The Board finds that the veteran is not credible in 
reporting that the homosexual encounter in service was 
forced.  The Board further finds that the veteran's claims 
regarding his experiences during the in-service 
hospitalization are not supported by the evidence of record 
and did not occur and his claim that they did is not 
credible.  In addition, there are no records referable to 
injuries sustained in an in-service automobile accident, nor 
are there any records pertaining to the veteran's job detail 
during service or the claimed loud noises.  Thus, the Board 
finds that there is corroboration of only the mugging.  
However, the preponderance of the medical evidence does not 
establish that that stressor caused PTSD.

In the SSA award, the veteran was noted to suffer from 
depression which was related to his work-related back injury 
and its aftereffects.  The first diagnosis of PTSD, made in 
October 1992 by a private psychologist, characterized the 
veteran's anxiety and depression as a reaction to his back 
injury.  A later letter from that psychologist noted that the 
veteran suffered emotional distress as a result of his work-
related injury and marital situation.  

VA psychologists and examiners noted that the veteran 
suffered symptoms of PTSD.  In letters dated in May 1997 and 
April 1998, a VA psychologist noted that the veteran did 
suffer PTSD, related to his military service and related it, 
in part, to the corroborated mugging.  The Board finds it 
significant, however, that extensive psychological testing 
undertaken by that same psychologist in early 1996 for the 
express purpose of clarifying the diagnostic picture did not 
yield a diagnosis of PTSD.  The veteran's history of closed 
head injury, some in service, was noted, but test findings 
were not considered typical of that usually produced by such 
trauma and the veteran's "extensive history" of 
polysubstance abuse was considered a possible cause of 
diffuse brain damage.  The September 1996 VA examination 
report included the examiner's notation of the veteran's 
claimed stressor and his purported award of the Bronze star, 
but did not yield a diagnosis of PTSD.  

The Board finds the opinion of the examiner who performed the 
June 1998 VA examination to be the most persuasive, as it was 
clearly based on a review of the claims folder, included 
detailed reasons and bases for the opinion offered and 
compared the differing diagnoses of record before concurring 
with those examinations with determined that the veteran did 
not have suffer PTSD.  The physician specifically commented 
on the opinion of the VA psychologist who had conducted the 
January 1996 testing which did not yield a diagnosis of PTSD, 
but who then later offered that diagnosis.  This examiner 
noted that the diagnosis was not supported by the testing.  
The Board notes also it does not appear that the VA 
psychologist who conducted the January 1996 testing had the 
same familiarity with the complete record.  The testing was 
not performed as part of a compensation and pension 
examination and there is no indication that the psychologist 
reviewed the claims folder.  Likewise, it does not appear 
that the private psychologists who examined the veteran in 
connection with his claim for SSA benefits had access to his 
claims folder. 

To summarize, the Board finds that the medical opinions 
advancing a diagnosis of PTSD do not relate the condition to 
a corroborated in-service stressor.  The Board concludes that 
of the opinions offered, greater weight is to be accorded the 
June 1998 VA examiner's findings and conclusions for the 
purpose of deciding this appeal.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) ("It is the responsibility of the BVA 
to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  In this regard, the Board notes that the most recent 
VA opinion was rendered after a thorough review of the 
veteran's service medical records and the volumes comprising 
his claims file.  There is no similar indication in the 
record that others had the benefit of such a longitudinal 
review.

The Board further finds that the opinion is sufficient to 
satisfy the statutory requirements of producing an adequate 
statement of reasons and bases where the examiner has fairly 
considered material evidence which appears to support the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-
93 (1995).  Accordingly, inasmuch as the preponderance of the 
competent medical evidence does not establish that the 
veteran's PTSD is related to service, the claim must be 
denied.


ORDER

Service connection for PTSD is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


